     Case 20-30268   Doc 17    Filed 05/26/20 Entered 05/26/20 13:18:12     Desc Main
                                Document     Page 1 of 11


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 WESTERN DIVISION

In re:
      Nicholas J. Dowd                                     Chapter 7

       Debtor                                              Case No. 20-30268-EDK


       TRUSTEE’S MOTION TO EMPLOY BK GLOBAL REAL ESTATE SERVICES
            AND EXIT PREFERRED REALTY AS REAL ESTATE BROKERS
To the Honorable Elizabeth D. Katz, U.S. Bankruptcy Judge:

Now comes David W. Ostrander, Chapter 7 Trustee in the above captioned case
(“Trustee”), by his counsel, and requests that the Court authorize him to employ BK
Global Real Estate Services (“BKRES”) and Exit Preferred Realty (“Exit”) as real estate
brokers, on a commission fee basis, in order to market the residential real estate solely
owned by the Debtor located at 897 Orchard Lane, Aspers, Pennsylvania (the
“Property”), in expectation of working with the Secured Creditor to obtain consent for a
“Consented Sale” a/k/a “short sale”. In support of this motion, the Trustee respectfully
represents as follows:
1.     The Debtor filed a Voluntary Chapter 7 Petition on May 1, 2020 (the "Petition
       Date").

2.     The first Meeting Of Creditors is scheduled for June 9, 2020.

3.     On Schedule A/B – Property, the Debtor disclosed that he was the sole owner of
       the Property, a single family home, and listed its value as $147,000. Further, the
       Debtor stated that a foreclosure sale of the Property was scheduled for May 4,
       2020, but was unclear whether that date may have been postponed due to the
       “pandemic.” Finally, the Debtor stated that the value of $147,000 was the “Zillow”
       value, but that he believed the value was likely much lower “due to issues with
       house.”

4.     On his Statement Of Intention, the Debtor stated that he intended to surrender the
       Property.
     Case 20-30268    Doc 17      Filed 05/26/20 Entered 05/26/20 13:18:12     Desc Main
                                   Document     Page 2 of 11


5.     In his Statement Of Financial Affairs, the Debtor stated that he last lived at the
       Property in April, 2019.

6.     On Schedule D – Creditors Who Have Claims Secured By Property, the Debtor
       listed RoundPoint Mortgage Servicing Corp. (“RoundPoint”) as mortgagee for the
       Property, and that $127,485 was owed to RoundPoint.

7.     The Debtor has not claimed an exemption in the Property. The Debtor has elected
       to use the “federal” exemptions.

8.     Upon information and belief, the 2019 assessed value of the Property is $180,700.

9.     On May 13, 2020, RoundPoint, through its attorneys, filed a motion for relief from
       stay stating that it was owed approximately $136,805 as of May 5, 2020, and that
       no payments had been made since June, 2019.

10.    The Trustee is investigating a sale of the Property which, based on the information
       available to the Trustee at this time, would likely be a “consented sale” a/k/a “short
       sale” of the Property.

11.    BKRES and its affiliates have proprietary technology and a national team of
       experienced loan servicing specialists, asset managers, negotiators, trustee
       relation managers, real estate brokers and agents, closing specialists and
       attorneys with extensive experience in procuring the consent of mortgage lenders
       and servicers to sell over-encumbered properties and provide significant cash
       recoveries through its Consented Sale™ process.

12.    Exit is a real estate agency with an office in Chambersburg, Pennsylvania,
       approximately 25 miles from the Property.

13.    As compensation for their services BKRES and Exit would receive a commission
       in the amount of six percent (6%) of the gross sale price upon consummation of
       the sale of the Property, to be divided evenly between them. If a “buyer’s agent”
       was involved in the anticipated sale transaction, the 6% commission would be split
       evenly with BKRES, Exit, and the buyer’s agent, each receiving 2%.

14.    The “consented sale” anticipates a sale price that would be less than the amount
       due to RoundPoint on its mortgage debt. As a result, the Trustee anticipates that


In re: Nicholas J. Dowd, Chapter 7, Case No. 20-30268-EDK                           Page 2
    Case 20-30268    Doc 17    Filed 05/26/20 Entered 05/26/20 13:18:12          Desc Main
                                Document     Page 3 of 11


      a sufficient “carve out” from the mortgage debt would be paid to the Bankruptcy
      Estate to pay administrative expenses and a meaningful dividend to unsecured
      creditors 1.

15.   Both BKRES and Exit have been provided a copy of Rule 2014-1 of the Local
      Bankruptcy Rules of the United States Bankruptcy Court for the District Of
      Massachusetts (“MLBR”) and are aware that the Court may allow compensation
      different from the compensation described herein, notwithstanding the allowance
      of this motion by the Court.

WHEREFORE, the Trustee requests that he be allowed to employ BKRES and Exit to
market the Property pursuant to the terms and conditions set forth herein, and granting
such other relief that is just and proper.


                                      David W. Ostrander, Trustee
Dated: May 26, 2020
                                  By: /s/ David W. Ostrander
                                     David W. Ostrander, Esq., BBO#554004
                                     Ostrander Law Office
                                     36 Service Center Road, P.O. Box 1237
                                     Northampton, MA 01061-1237
                                     T: (413) 585-9300 F: (413) 585-9490
                                     E: david@ostranderlaw.com




1
 The Debtor listed unsecured debts of approximately $40,000. The deadline for filing claims
has not yet been set.


In re: Nicholas J. Dowd, Chapter 7, Case No. 20-30268-EDK                            Page 3
 Case 20-30268       Doc 17   Filed 05/26/20 Entered 05/26/20 13:18:12       Desc Main
                               Document     Page 4 of 11



                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS
                               WESTERN DIVISION

In re:
      Nicholas J. Dowd                                     Chapter 7

     Debtor                                                Case No. 20-30268-EDK


                          AFFIDAVIT OF PATRICK BUTLER
               ON BEHALF OF BK GLOBAL REAL ESTATE SERVICES
1. I am employed by BK Global Real Estate Services (“BKRES”) which is an entity duly
   licensed as a real estate brokerage by the State of Florida, and is located at 1095
   Broken Sound Parkway, N.W., Suite 100, Boca Raton, FL 33487. I am broker-in-
   charge of BKRES and I am authorized by BKRES to submit this Affidavit on its
   behalf in support of the Trustee's motion to employ BKRES as broker in the above
   captioned case.

2. Neither I nor any member of my firm holds or represents any interest adverse to the
   estate of the above-named Debtor.

3. I am, and each member of my firm is, a “disinterested person” as that term is defined
   in 11 U.S.C. Section 101(14).

4. My and my firm’s connections with the Debtor, any creditor, or other party in interest,
   their respective attorneys or accountants, the U.S. Trustee, or any person employed
   in the office of the U.S. Trustee, are as follows: I was recently contacted by David
   W. Ostrander, Chapter 7 Trustee of the Debtor, who requested the services of
   BKRES to market the real estate located at 897 Orchard Lane, Aspers,
   Pennsylvania (the “Property”), for the Bankruptcy Estate.

5. Neither I nor any member of my firm is a relative of a judge of the U.S. Bankruptcy
   Court for the District of Massachusetts, nor a relative of the United States Trustee for
   said District.

6. I have not agreed to share with any person (except members of my firm) the
   compensation to be paid for the services rendered in this case, except as follows:
Case 20-30268   Doc 17   Filed 05/26/20 Entered 05/26/20 13:18:12   Desc Main
                          Document     Page 5 of 11
Case 20-30268   Doc 17   Filed 05/26/20 Entered 05/26/20 13:18:12   Desc Main
                          Document     Page 6 of 11
 Case 20-30268      Doc 17    Filed 05/26/20 Entered 05/26/20 13:18:12       Desc Main
                               Document     Page 7 of 11



                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS
                               WESTERN DIVISION

In re:
      Nicholas J. Dowd                                    Chapter 7

     Debtor                                               Case No. 20-30268-EDK


               AFFIDAVIT OF ON BEHALF OF EXIT REALTY GROUP

1. I am a licensed real estate broker in the Commonwealth Of Pennsylvania and a
   broker with Exit Preferred Realty that has an office located at 1047 Lincoln Way,
   Chambersburg, PA 17201.

2. Neither I nor any member of my firm holds or represents any interest adverse to the
   estate of the above-named Debtor.

3. I am, and each member of my firm is, a “disinterested person” as that term is defined
   in 11 U.S.C. Section 101(14).

4. My and my firm’s connections with the Debtor, any creditor, or other party in interest,
   their respective attorneys or accountants, the U.S. Trustee, or any person employed
   in the office of the U.S. Trustee, are as follows: David W. Ostrander, Chapter 7
   Trustee of the Debtor, requested my services to market the real estate located at
   897 Orchard Lane, Aspers, Pennsylvania (the “Property”).

5. I have not agreed to share with any person (except members of my firm) the
   compensation to be paid for the services rendered in this case, unless a
   "co-broker" situation arises upon which the commission will be split with the
   broker producing the purchaser.

6. I have not received a retainer in this case.

7. I shall amend this statement immediately upon my learning that (A) any of the within
   representations are incorrect or (B) there is any change of circumstance relating
   thereto.
Case 20-30268   Doc 17   Filed 05/26/20 Entered 05/26/20 13:18:12   Desc Main
                          Document     Page 8 of 11
Case 20-30268   Doc 17   Filed 05/26/20 Entered 05/26/20 13:18:12   Desc Main
                          Document     Page 9 of 11
 Case 20-30268      Doc 17   Filed 05/26/20 Entered 05/26/20 13:18:12      Desc Main
                             Document      Page 10 of 11



                      UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
                              WESTERN DIVISION

In re:
      Nicholas J. Dowd                                   Chapter 7

     Debtor                                              Case No. 20-30268-EDK



    ORDER ON TRUSTEE’S MOTION TO EMPLOY BK GLOBAL REAL ESTATE
     SERVICES AND RIGHT KEY REALTY, INC. AS REAL ESTATE BROKERS

Upon consideration of the Chapter 7 Trustee's Motion To Employ BK Global Real Estate
Services and Exit Preferred Realty As Real Estate Brokers, no adverse interests having
been represented and sufficient reason appearing to me therefor, it is hereby

ORDERED that the Trustee's Motion To Employ BK Global Real Estate Services and
Exit Preferred Realty As Brokers is allowed. All compensation and expenses will be
subject to Court approval.




                                  _____________________________________
                                  Honorable Elizabeth D. Katz Dated
                                  U.S. Bankruptcy Judge
 Case 20-30268      Doc 17    Filed 05/26/20 Entered 05/26/20 13:18:12     Desc Main
                              Document      Page 11 of 11

                      UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
                              WESTERN DIVISION

In re:
      Nicholas J. Dowd                                   Chapter 7

     Debtor                                              Case No. 20-30268-EDK


                              CERTIFICATE OF SERVICE

I, David W. Ostrander, do hereby certify that I served a copy of the Trustee's Motion To
Employ BK Global Real Estate Services and Exit Preferred Realty As Real Estate
Brokers on the following by mailing, first class, postage prepaid, except as otherwise
indicated, on May 26, 2020:
Office of the U.S. Trustee                   Robert Girvan, Esq.
(via ECF)                                    Counsel to Debtor
                                             (via ECF)

Jennifer Joubert, Esq.                       Nicholas Dowd
Andrew Canella, Esq.                         392 Meadow Street
Bendett & McHugh, P.C.                       Chicopee, MA 01013
Counsel To RoundPoint Mortgage
(via ECF)

Patrick Butler                               Jeff George
BK Global Real Estate Services               Exit Preferred Realty
(via email only)                             1047 Lincoln Way
                                             Chambersburg, PA 17201
                                             (via email only)

/s/ David W. Ostrander
David W. Ostrander
Ostrander Law Office
P.O. Box 1237
Northampton, MA 01061-1237
T: (413) 585-9300 F: (413) 585-9490
E: david@ostranderlaw.com
